Title: From George Washington to George Clinton, 16 January 1781
From: Washington, George
To: Clinton, George


                        

                            
                            Dear sir
                            Head Quarters New Windsor January 16th 1781.
                        
                        I had the honor last night to receive Your Excellency’s Letter of the same date—and am happy to inform you,
                            that there probably will be no occasion to march the Detachment, nor consequently to call the Militia to our aid.
                        By the inclosed Letter from the Committee of Congress, which came to hand last evening, Your Excellency will
                            perceive the favorable train matters were in, and the ground to expect an immediate accomodation. I have the honor to be
                            With great esteem Your Excellency’s Most Obedt servant
                        
                            Go: Washington
                        
                    